DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I, claims 16-26, in the reply filed on 10/15/2021 is acknowledged. Claims 27-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The limitation “by means of a laminator” in claim 21 is being interpreted under 35 U.S.C. 112(f) because the term uses the word means modified by functional language (laminator) which is not modified by specific structure for performing the claimed function. As such, the claim has been interpreted to cover only the corresponding structure described in the specification as performing the 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “a hologram” in lines 2, 5, 8, and 12. It is unclear whether each recitation refers to a unique hologram or if a single hologram is present. After the initial recitation of a hologram, subsequent recitations should refer to “the hologram” or “said hologram” for clarity. For examination purposes, the claims have been construed as reciting a single hologram in photopolymer layer B.
Claim 16 recites the limitation "the part-exposed layer composite B-C" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim has been construed as reciting “the 
heating temperature in process step[[s]] b) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiser (US 2014/0295329).
Weiser teaches a method comprising forming a photopolymer composition (Photopolymer 1), applying the composition to a substrate (Substrate 1), and drying at 80°C for 4.5 minutes (See [0223]-[0229]; [0235]. Photopolymer 1 reads on instantly claimed photopolymer layer B. Substrate 1 is Makrofol, which is a polycarbonate film and therefore reads on the substrate layer C of (co)polycarbonate. The application of Photopolymer 1 onto Substrate 1 reads on step a), and the drying step reads on step b). Weiser teaches that holograms may be applied to the photopolymer layer (See [0218]-[0222]; [0262]), which reads on either the layer containing a hologram in step a) or the optional step of exposing a hologram into the photopolymer layer in step c). Weiser teaches that the resulting 
Examiner notes that step c) is optional and therefore not required to meet the claim. However Weiser does teach that Photopolymer 1 includes a polymer matrix, writing monomers, and photoinitiators (See [0223]-[0229]; [0235]).
Regarding claim 17, Weiser teaches the steps in orders a), b), c), d), which meets the claim.
Regarding claim 18, the heating step of Weiser is performed for 4.5 minutes.
Regarding claim 20, the heating step of Weiser is performed at 80°C.
Regarding claim 21, Weiser teaches that a heating step may be performed in a heated drying cabinet (See [0179]), which reads on the instantly claimed heated space.
Regarding claim 23, Weiser teaches protective layers (See [0238]-[0243]) which are attached to the photopolymer layer and therefore read on the substrate layer A.
Regarding claim 25, the glass transition temperature of polycarbonate is about 150°C, so the heating temperature of 80°C meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329).
Weiser teaches a method of bonding a photopolymer layer to a polycarbonate substrate, as detailed above.
Regarding claim 19, Weiser expressly disclose a specific bonding force between Photopolymer 1 and Substrate 1.
It would have been obvious to one of ordinary skill in the art at the time of filing that the bonding force between the photopolymer and substrate of Weiser would fall within the claimed range. Weiser uses the same materials and combines them in the same manner as the instantly claimed method. As such, one of ordinary skill in the art would reasonably expect the resulting composite to also possess the same or similar properties, such as bonding force between layers.
Regarding claim 22, Weiser does not expressly disclose performing steps a) and b) as a joint step. 
prima facie obvious in the absence of new or unexpected results. In this instance, performing steps a) and b) jointly does not provide any new or unexpected result. Since the order of steps presented performs in a predictable manner, the claimed order of steps would have been obvious to one of ordinary skill in the art at the time of filing.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 2014/0295329) in view of Muth (US 2010/0310812).
Weiser teaches a method of bonding a photopolymer layer to a polycarbonate substrate, as detailed above.
Regarding claim 24, Weiser does not expressly disclose a polycarbonate layer on a transparent thermoplastic substrate D.
Muth teaches a laminate may include multiple layers of polycarbonate film bonded to one another (See [0072]-[0077]) in the production of a hologram laminate. Where multiple polycarbonate films are used, one would read on the polycarbonate substrate C and another would read on the transparent thermoplastic substrate D as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to use multiple polycarbonate layers together, since Muth teaches that the use of multiple polycarbonate layers was recognized in the prior art as being suitable for use in hologram laminates, as detailed above.
Regarding claim 26, Weiser does not expressly disclose an aromatic polycarbonate.
Muth teaches that aromatic polycarbonate materials were known to be useful in the production of hologram laminates (See [0003]-[0007]; [0012]; [0021]-[0023]).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.